                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )    No. 3:13-cr-00097-9
                                                 )
 MICHAEL CHAD CORLEY,                            )
                                                 )
        Defendant.                               )

                                 MEMORANDUM OPINION

       Michael Chad Corley moves for compassionate release based on his mental health, obesity,

and family circumstances. (Doc. No. 1698). His motion has been fully briefed. (Doc. No. 1698,

1700, 1709 and 1712). A decision on the merits is appropriate because he has exhausted available

administrative remedies. (Doc. No. 1682.) The motion will be denied.

       Under 18 U.S.C. § 3582(c)(1)(A), compassionate release is proper when a defendant

establishes “extraordinary and compelling reasons” and when the § 3553(a) factors support a

sentence reduction. The Court has “full discretion . . . to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release when the Defendant not the Bureau of Prisons

files a compassionate release motion. United States v. Jones, 980 F.3d 1098, ____ (6th Cir. 2020).

United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020).

       First, there is insufficient objective documentation to establish that Mr. Corley’s family

circumstances constitute an extraordinary and compelling basis for compassionate release. While

Mr. Corley says that his minor daughter has a kidney disorder and that her mother, and primary

caregiver, has Crohn’s disease, there is no medical documentation to verify their medical

conditions. Even assuming that Mr. Corley’s wife does suffer from Crohn’s disease, the Court is




  Case 3:13-cr-00097 Document 1736 Filed 01/13/21 Page 1 of 3 PageID #: 6552
forced to assume, without any factual basis, that her condition precludes her from caring for their

daughter. Whether her condition is improving or not, whether other relatives can assist or not and

whether the duration of her condition is short term or not, are in no way presented to the Court in

a fashion for proper consideration. There is simply no factual predicate for the Court to find that

Mr. Corley’s family circumstances constitute extraordinary and compelling grounds for

compassionate release, which typically requires a finding that the Defendant is the only available

caregiver. United States v. Lisi, 440 F. Supp. 3d, 246, 252 (S.D. N.Y. 2020).

       Second, Mr. Corley avers that his serious medical condition, specifically his mental health

conditions, post-traumatic stress disorder, mild neurocognitive disorder, adjustment disorder,

alcohol and drug disorder, attention deficit/hyperactivity disorder and neurodevelopmental

disorder, diagnosed in 2015, constitute extraordinary and compelling basis for compassionate

release. His medical records, however, paint a different picture. As of May 2018, his opioid and

cannabis use disorder is in remission. As of October 13, 2018, his PTSD is resolved. (Doc. No.

1702 at 12 and 13). And, as of August 26, 2019, he is not on any medication for his mental health

issues. (Doc. No. 1702 at 28).

       Third, Mr. Corley suggests that he is at risk for severe consequences from COVID-19

because he qualifies as obese based on his height and weight. The Government concedes that his

obesity is a COVID-19 risk factor. When his obesity is combined with the serious outbreak of

COVID-19 at USP Marion, where he is assigned, Mr. Corley argues that the combination

constitutes extraordinary and compelling basis for his release. His argument is not persuasive

because courts have consistently concluded that obesity, even when combined with hypertension

is not a condition so extraordinary to justify release. U.S. v. McKinnie, 2020 WL 5087058 *2

(N.D. Ohio August 27, 2020); U.S. v. Wilfred, 2020 WL 4365531 *5 (E.D. LA July 30, 2020). In



                                                2

  Case 3:13-cr-00097 Document 1736 Filed 01/13/21 Page 2 of 3 PageID #: 6553
any case, the most recent data suggests that things are better. As of January 12, 2021, two staff

and seven inmates have COVID; 797 inmates and 46 staff have recovered.                       See

https://www.bop.gov/coronavirus/.

       For the above reasons, Mr. Corley’s Supplemental Motion for Compassionate Release will

be denied.

       An appropriate Order will enter.

                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               3

  Case 3:13-cr-00097 Document 1736 Filed 01/13/21 Page 3 of 3 PageID #: 6554
